DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment/arguments filed on 8/29/2022 which was in response to the office action mailed on 5/27/2022 (hereinafter the prior office action).
Claim(s) 1-10 is/are pending. 
Claim(s) 1, 3-4 and 9 is/are amended.
Claim(s) 1 and 9 is/are independent.
Applicant’s amendments/arguments have overcome prior Drawing, Specification and Claim objection(s).
Applicant’s amendments have overcome prior rejection(s) based on 35 U.S.C. 112.

 
Response to Arguments
Applicant’s arguments, filed on 8/29/2022, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 8 in “Remarks” that the prior art of Emadi does not teach the last three limitations in claim 1, emphasizing on determining based on the power draw contingent for a control time interval that is shorter than the draw time interval, and optimizing based on time increments shorter than the control time interval. Applicant argues this is so because “Emadi does not teach that a current withdrawal quota is defined, which is provided for a withdrawal time interval T1” as Applicant states in Pg. 8.

Examiner respectfully disagrees because Emadi teaches the limitations of determining and optimizing as mentioned above. This is because Para. 81 of Emadi discloses that optimization is performed under conditions based on control process time steps, where variables of a mixed integer linear program are optimized; further, Fig. 6 along with Para. 79 of Emadi discloses that control time steps, i.e. intervals, of control process are shorter than power draw duration, i.e. draw time interval. 
Further, it is noted that the features upon which applicant relies (i.e., “current withdrawal quota”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Further, applicant mentions in Pg. 9 in “Remarks” that “Although Emadi mentions that power can be requested from an external network, it does not contain any reference to a current draw quota to be taken into account. Importantly, Emadi is not concerned at all with how to account for long-term current draw for a short control interval;” “or that different time scales for control and power consumption from the external network could occur.”

Examiner respectfully disagrees because Emadi teaches amount of power to be drawn, i.e. Applicant’s “power draw contingent”. This is because Emadi discloses in Para. 102, as outlined in the prior office action, various constraints relating to buying, i.e. drawing, power. This is further evidenced elsewhere in Emadi, such as in Para. 112 which discusses amount of power bought, i.e. drawn.
Further, as the above argument is with respect to claim 1, Examiner notes that “different time scales” have not been recited therein. Rather, dependent claims 7 and 8 recite different time scales for draw time (which presumably Applicant means when referring to “power consumption”) and control. Examiner respectfully notes that Emadi does not teach both claims as outlined below, rather Emadi teaches the time scale for control interval (Fig. 6) while Styles teaches the time scale for draw time interval (Para. 68). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Further, applicant mentions in Pg. 8-9 in “Remarks” that “This allows long-term withdrawal conditions to be mapped to a shorter control period and taken into account accordingly, and as a result, a resource- efficient optimization calculation can be carried out. In addition, a more efficient and flexible control of the network arrangement is made possible, since the withdrawal quota is taken into account at an early stage and on a short time scale. By controlling the network configuration based on the optimization according to the claimed method, the devices contained therein, such as electricity generators or storage units, are controlled differently than without the optimization.” Applicant continues in Pg. 9 that “Emadi contains no indication that a long-term power consumption quota could be specified” and that “The claimed method offers the technical advantage that the optimization can be calculated efficiently and time scales of typical changes, for example with regard to the load and/or the power generation, can be taken into account. The control method requires input values so that an optimization can then be carried out. The result of the optimization is that ultimately the network arrangement is controlled, which underlines the technical effect of the control method. As an example, one such input value is a power draw quota. The power consumption quota can lie within an acceptance interval to minimize or optimize the exceedance or falling below the interval limits. This not only avoids costs but also inefficiency.”

Examiner respectfully disagrees because, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the various features such as “mapp[ing]” the “long-term withdrawal conditions to a “shorter control period”; “efficient and flexible control”; “withdrawal quota is taken into account at an early stage and on a short time scale”, and several more as noted above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “control apparatus is designed to perform…determining…optimizing…and actuating” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emadi et al. (U.S. Pub. No. 2014/0129040) (hereinafter “Emadi”) in view of Stiles, JR. et al. (U.S. Pub. No. 2010/0274408) (hereinafter “Stiles”).


Regarding claim 1, Emadi teaches a control method for an electricity grid arrangement, (Fig. 1, Para. 42 - - controller controls electricity grid arrangement)

wherein the grid arrangement comprises one or more electric power generators and one or more power stores, (Fig. 1 - - grid arrangement 10 comprises generators 25 and stores 30)

wherein the grid arrangement is connected in a controllable manner to a mains grid in order to draw power, (Fig. 1 - - grid arrangement 10 is connected to mains grid 40 in order to draw power)

wherein a power draw contingent that is intended to be drawn by the grid arrangement from the mains grid in a draw time interval… (Para. 79 - - rolling horizon defines interval for energy forecasting; Para. 102 - - controller determines when to draw power from outside, i.e. mains, grid)

the control method comprising: determining one or more optimization conditions based on the power draw contingent for a control time interval that is shorter than the draw time interval; (Para. 81 - - optimization is performed under conditions based on control process time steps; Fig. 6, Para. 79 - - control time steps, i.e. intervals, of control process are shorter than power draw duration, i.e. draw time interval)

optimizing an optimization variable based on the one or more optimization conditions for the control time interval based on time increments having an increment span that is shorter than the control time interval; (Para. 81 - - optimization is performed under conditions based on control process time steps, and where variables of a mixed integer linear program are optimized; Fig. 6, Para. 79 - - control time steps, i.e. intervals, of control process are shorter than power draw duration, i.e. draw time interval)

and actuating the grid arrangement based on the optimization. (Para. 42 - - controller actuates grid arrangement based on optimization)


But Emadi does not explicitly teach time interval is further defined,

However, Stiles teaches time interval is further defined, (Para. 67 - - defined period of time is used for energy balance)

Emadi and Stiles are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain controlling of energy systems in a grid environment.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Emadi, by incorporating the above limitation(s) as taught by Stiles.

One of ordinary skill in the art would have been motivated to do this modification in order to provide users flexibility in achieving energy balance with respect to various applications, as suggested by Stiles (Para. 68).



Regarding claim 2, the combination of Emadi and Stiles teaches all the limitations of the base claim(s).
Emadi further teaches wherein the optimization is an anticipatory optimization over the control time interval. (Para. 81 - - mixed integer linear program, i.e. MILP, is used to optimize, where MILP is an anticipatory optimization over the control time interval as disclosed in Pg. 2 Lines 20-21 Applicant’s Specification as filed on 5/8/2020)



Regarding claim 3, the combination of Emadi and Stiles teaches all the limitations of the base claim(s). 
Emadi further teaches wherein the optimization is performed on a rolling basis or repeatedly. (Para. 79 - - rolling horizon defines interval for energy forecasting)



Regarding claim 4, the combination of Emadi and Stiles teaches all the limitations of the base claim(s). 
Emadi further teaches wherein the one or more optimization conditions are based on a demand assumption for the control time interval or the draw time interval. (Para. 81 - - optimization conditions are based on demand prediction profile, i.e. demand assumption for the time intervals)



Regarding claim 5, the combination of Emadi and Stiles teaches all the limitations of the base claim(s). 
Emadi further teaches wherein the power draw contingent lies in an acceptance interval. (Para. 102 - - controller determines when to draw power from outside, i.e. mains, grid, which determines the acceptance interval)



Regarding claim 6, the combination of Emadi and Stiles teaches all the limitations of the base claim(s). 
Emadi further teaches wherein the optimization is a cost optimization. (Para. 67 - - optimization of cost is performed)



Regarding claim 7, the combination of Emadi and Stiles teaches all the limitations of the base claim(s). 
Stiles further teaches wherein the draw time interval is at least 2 weeks, or 3 or 4 weeks, or 30 or 31 days or one month. (Para. 68 - - defined period of time can be a month)

One of ordinary skill in the art would have been motivated to do this modification in order to provide users flexibility in achieving energy balance with respect to various applications, as suggested by Stiles (Para. 68).



Regarding claim 8, the combination of Emadi and Stiles teaches all the limitations of the base claim(s). 
Emadi further teaches wherein the control interval is 48 hours or less, or 24 hours or less, or 12 hours or less. (Fig. 6 - - control interval is less than 24 hours)



Regarding claim 10, the combination of Emadi and Stiles teaches all the limitations of the base claim(s). 
Emadi further teaches an electricity grid arrangement that comprises the control apparatus as claimed in claim 9. (Fig. 1, Para. 42 - - controller 50 performs control method on electricity grid arrangement 10, where grid arrangement 10 comprises controller 50, i.e. control apparatus)



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emadi et al. (U.S. Pub. No. 2014/0129040) (hereinafter “Emadi”).


Regarding claim 9, Emadi teaches a control apparatus for an electricity grid arrangement, wherein the control apparatus is designed to perform a control method (Fig. 1, Para. 42 - - controller 50, i.e. control apparatus, performs control method on electricity grid arrangement 10)

comprising: determining one or more optimization conditions based on the power draw contingent for a control time interval that is shorter than the draw time interval; (Para. 81 - - optimization is performed under conditions based on control process time steps; Fig. 6, Para. 79 - - control time steps, i.e. intervals, of control process are shorter than power draw duration, i.e. draw time interval)

optimizing an optimization variable based on the one or more optimization conditions for the control time interval based on time increments having an increment span that is shorter than the control time interval; (Para. 81 - - optimization is performed under conditions based on control process time steps, and where variables of a mixed integer linear program are optimized; Fig. 6, Para. 79 - - control time steps, i.e. intervals, of control process are shorter than power draw duration, i.e. draw time interval)

and actuating the grid arrangement based on the optimization. (Para. 42 - - controller actuates grid arrangement based on optimization)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2016/0064934 by Zhao et al., which discloses optimization of micro-grid systems (Title/Abstract).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119